 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for Region 20, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply herewith.1010In the event that this Recommended Order be adopted by the Board, this provisionshallbe modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Retail Store EmployeesUnion, Local 428, Retail Clerks International Association, AFL-CIO, as theexclusive bargaining representative of our employees in the appropriate unitdescribed below, concerning rates of pay, wages, hours of employment, andother conditions of employment, and WE WILL embody in a signed agreement anyunderstanding reached.The bargaining unit is:All selling and nonselling employees employed by us at Drug KingRexall Stores located in Santa Clara and Campbell, California, excludingstoremanagers, assistant store managers, pharmacists, guards, and super-visors as defined in the Act.WE WILL NOT interrogate employees concerning union activity or sympathyof themselves or of their fellow employees; or interfere with, restrain or coerceemployees in the exercise of the rights guaranteed them by Section 7 of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or assist Retail Store Employees Union, Local 428, RetailClerks International Association, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as authorized bySection 8 (a) (3) of the Act.DRUG KING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 450 GoldenGate Avenue, Federal Office Building, San Francisco, California, Telephone No,556-0335.B. Rothschild & Company,and itsPresident, Bernard RothschildandAmalgamated Meat Cutters & Butcher Workmen of NorthAmerica, Local No. 28.Case No. 17-CA-2593.March 4,1966DECISION AND ORDEROn November 15, 1965, Trial Examiner Arthur Christopher, Jr.,,issued his Decision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the the complaint be dis-.157 NLRB No. 31. B. ROTHSCHILD& COMPANY, ETC.359missed in its entirety as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations.[The Board adopted the Trial Examiner's Recommended Orderdismissing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Arthur Christopher,Jr., inOmaha, Nebraska, on April 28 and 29, 1965, on complaint of the General Counsel andanswer of B. Rothschild & Company, and its President, Bernard Rothschild, hereincollectively called the Respondent.'The issues litigated were whether the Respond-ent violated Section 8(a)(1) and (3) of the National Labor Relations Act, asamended.At the hearing the General Counsel and the Respondent were represented,by counsel, and were afforded full opportunity to be heard, to examine and cross-examine witnesses, to present evidence, and to file briefs.At the close of the hear-ing the General Counsel and the Respondent argued orally.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTRespondent, a Nebraska corporation with its principal office and place of busi-ness located in Omaha, Nebraska, is engaged in the processing and packing. of meatand meat products.Annually, in the course of its business enterprise, the Respond-ent ships meat and meat products valued in excess of $50,000 from its Omaha plantdirectly to customers located outside the State of NebraskaIt is admitted, and I find, that the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that Amalgamated Meat Cutters & Butcher Workmen ofNorth America, Local No. 28, hereinafter called either the Union or Local 28, is alabor organization within the meaning of the Act.III.THE UNFAIRLABOR PRACTICESA. The issuesThe principalissuein this proceeding is whether the Respondent violated Section8(a) (3) and (1) of the Act through the alleged layoff or discharge of Frank Faulks,the union steward in the Respondent's plant, because of his energetic processing ofgrievances in behalf of the union members in the plant.A subsidiaryissue is'The original charge herein was filed by the above-named Union on January 5, 1965,and an amended charge was filed on February 19, 1965. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether the Respondent violated Section 8(a)(1) of the Act by its allegedinstiga-tion of, andfostering,a petitionfor the revocation of anincrease in union duesvoted by union members in the plant for the purposeof assistingFaulks after hewas laid off or discharged.B. The factsAs stated above the Respondent corporation is engaged in the meat packing busi-ness in itsOmaha, Nebraska, plant.Bernard Rothschild, named jointly with thecorporation as a Respondent in this proceeding,serves aspresidentand is sole ownerof the corporation. In addition to Rothschild the plant is under the general super-vision of Charles Edward Moritz, Rothschild's son-in-law, who servesas plant man-ager or plantsuperintendent.Reporting directly to Moritz and Rothschild,inter alia,on the dates material herein 2 were Dallas Jones, a foreman in charge of the Respond-ent's coolers, and John Novak, killroom supervisor.PlantManager Moritz credibly testified that Frank Faulks was employed by theRespondent on April 22, 1964, as a beef lugger and cooler worker. Prior to thetime Faulks was hired the Respondent had been closed down for an approximateperiod of 3 months and had been reactivated only a short time before the hiring ofFaulks.Faulks was a member of the Union, which was the recognized bargainingrepresentative of the Respondent's employees.On or about June 12, 1964, at a regularmeeting of the Union, Faulks was elected steward at the Respondent's plant. Faulks'election as union steward occurred after Respondent's employees, who were membersof Local.28, discussed certain working conditions at the plant.Ruben William, like-wise employed as a beef lugger by the Respondent and a member of the Union,attended the meeting at which Faulks was elected union steward. Sometime shortlyafter the meeting William called Faulks, who at that time was on sick leave fromthe plant because of a back injury.William told Faulks that the employees in thecoolers were working long hours before they were granted coffee and lunch breaks,and urged Faulks to come to the plant in his capacity as union steward and look intothe matter.On the Monday morning following Faulks' electionas unionsteward,he came to the plant as he had promised William.UponmeetingRothschild, Faulks.told him there had been complaints about the cooler gang working long hours beforetheir coffee and lunch breaks, and that there likewise was a complaint relating toinadequate space adjacent to the cooler for the "swinging," or loading, of beef.Rothschild listened to Faulks, and, according to Faulk's testimony, appeared not tofully understand the nature of the grievance relating to loading of the beef.Conse-quently, Faulks suggested that the two visit the cooler for a personal observationof the problem.Rothschild agreed and the two went to the cooler where, afterobserving the loading problem first hand, Rothschild agreed to correct thesituationwhich essentially involved inadequate space within which "to swing" beef.Faulksalso discussed with Rothschild the question of the lengthy time between coffee andlunch breaksHe told Rothschild that the cooler gang worked from 71/2 to 8 hoursbefore they were permitted to take their lunch periods and, according to his testi-mony, said "this state laborlaw is againstsuch acts like this."He also told Roths-child that the gang should work for periods limited to 2 or 21/2 hours and then shouldbe granted a coffee break.Rothschild replied "Where is that written at?"Faulkstestified that Rothschild thereupon became very angry and started swearing and"cussing."He told Faulks "who in the h- did he think he was" and that Faulks"wasn't going to try to run this plant."He told Faulks to get the "f-" out of theplantFaulks left immediately thereafter.Rothschild, in his version of the incident described above, corroborated Faulks incertain essential respects but his testimony was in conflict with that of Faulks inother respects.Rothschild testified that he met Faulks in the lunchroom at about11 or 11:30 on the Monday morningin questionand Faulks asked if he could talkto him.Faulks reported that the cooler gang had been complaining about latenessin their coffee and lunch breaks and they wanted the time cut down.He also testi-fied that Faulks reported that the men were encountering difficulty in loading on thedock because they couldnot swingthe beef properly due to lack of space.Roths-child replied that such a difficultyin loadingwas possible and suggested that thetwo proceed to the cooler in order to ascertain the true situation.Upon arrival atthe cooler Rothschild, noting the situation, told Faulks that it could be remediedeasily and showed the men how they could correct the situation.Rothschild furthertestified that Faulks then started to bring up complaints about the lunch period andthe coffee breaks.He testified that there was nothing in the contract between theUnion and the Respondent which provided that the employeesin the cooler gang9All dates shown are 1964 unless otherwise indicated. B. ROTHSCHILD & COMPANY, ETC.71361were to have coffee breaks every21/2hours.He also testifiedthat themen wereworking on the trucks and Faulks told the men "let's stop and talk about this."Atthat time the cooler gang employees stopped working and proceeded to discuss thematter.Rothschild remonstrated with Faulks and told him "you can't come in hereand stop this work, you'renot runningthis cooler.If you have any arguments orany grievances about your work it is supposed to be done after working hours, notduring working hours."Rothschild thereupon told Faulks "get the `h-' out of thecooler."He added in his testimony that the existing contract between the Union andthe Respondent provided that grievances were to be taken up after working hoursand not during working hours.3 In this connection, Rothschild testified that he didnot know at that time that Faulks had been selected as the union steward.4The testimony of Ruben William and Richard Kintzle, both of whom were calledas witnesses for the General Counsel, substantially corroborated Rothschild's testi-mony that Faulks had stopped the cooler gang for the purpose of discussing thegrievances.Ruben William testified that shortly after the two arrived at the coolerRothschild told Faulks not to hold up the gangThereafter Faulks called the gangout of the truck"They were carrying meat, and they came out."William testifiedthat Rothschild told Faulks that "he wasn't going to tell him how to run the plant,he wasn't going to tell him how to run the plant when he had only been there 30days ... when he [Rothschild] had been running a packinghouse for 25 or 30 years."Rothschild concluded the discussion by telling Faulks to "get the `h-' out of theplant."On cross-examination William altered his testimony somewhat by statingthat Faulks did not expressly tell the cooler gang employees to hold up the workand did not stop the work.He testified that because of the nature of the loadingoperation all employees could not enter the truck simultaneously.The cooler gangcontinued to work as only one could enter the truck at a time and the other fourwere outside in front of the truck.There were about four employees who listenedwhile Faulks talked while a single employee entered the truck for the purpose ofloading.Kintzle testified that Faulks "told the guys to stop for a minute and talkto him."He further testified that Rothschild stated that "he had run that plant for25, 30 years and ... he wasn't going to have somebody come after 30 days and tellhim how to run his business."Kintzle testified that, in addition to Rothschild andFaulks, about five cooler gang employees were present.Kintzle, after being shownhis affidavit submitted to the General Counsel for the purpose of refreshing his rec-ollection, thereupon testified that Rothschild told Faulks that he had run his busi-ness for 25 or 30 years and he "wasn't going to have a colored guy change the wayhe ranit"Inview of the substantial corroboration of his testimony and the factthat Rothschild impressed me as being a more trustworthy witness than Faulks, IcreditRothschild's version of the "cooler incident" and find that Frank Faulks,shortly after his arrival at the cooler, told the cooler gang employees to stop theirworkand listento his discussion with Rothschild.Rothschild testified that Faulks returned to work from sick leave about June 22.No disciplinary action was taken against him at that time. Faulks thereafter workedin the cooler performing his regular duties between June 22 and July 24.On Mon-day, July 27, Faulks failed to report for work or to call in, according to Rothschild.Rothschild instructed Foreman Dallas Jones, under whom Faulks worked, to pullFaulks' timecard and if Faulks reported the next morning to instruct him to come toRothschild's office to see Rothschild.On the next day Faulks reported for workand stopped at Rothschild's office as directed.Rothschild inquired as to whereFaulks was on the previous day.Faulks replied that he had been ill, whereuponRothschild stated that no one at the plant knew about it as Faulks had not called in.Faulks answered that "he forgot or something," according to Rothschild's testimony.Rothschild testified that he told Faulks "well you have 3 days off for forgetting,"which according to Rothschild was the procedure governing such disciplinary mat-ters as outlinedin the contract between the Union and the Respondent.The next5 The contract was not introduced in evidence.*Faulks testified that he never personally advised Rothschild that Faulks had been.elected union steward but testified he believed Rothschild was present when the unionrepresentative notified Moritz of Faulks' election the next day after the electionMoritzcredibly testified that he was advised of Faulks' election on a Friday afternoon by Elmer-Hunter, president of Local 28.Another union official and Faulks were present at thetime but Rothschild was not at the plant as he had left work early, as was his practiceon Friday afternoons. I find that at the time of the cooler incident Rothschild had noknowledge that Faulks was the union steward as Moritz at that time had not informedhim of that fact. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDday the Respondent hired an employee named Otto Sutej and the following 2 days,according to Rothschild's testimony,Sutej proved that he could do almost twice asmuch work as Faulks had done. Rothschild further testified that the gang withwhich Faulks formerly worked, some members of which had complained aboutFaulks' slowness on the job,also gave a better work performance.As a result whenFaulks reported after the 3-day suspension,Rothschild told him that the Respondentdid not have any work at that time for him but that he could call back the next dayaround 1 p.m. and if the Respondent could put him on, it would,and if it could notput him back to work, "we would let him know when we needed him." Rothschildtestified that Faulks was not fired but was laid off at that time and that after gettinga replacement for him, he decided to lay him off indefinitely.Faulks testified that he reported to the plant on or about July 29 after being offseveral days because of his back injury.Upon not finding his card in the timecardrack he went to the office to see Rothschild.Rothschild,according to Faulks' ver-sion, asked Faulks if he was ready for work and Faulks replied"yes "Rothschildthereupon answered,"Well I have someone in your place now," and added"can youcome back tomorrow?"Faulks said that he could.Faulks testified that he andRothschild also discussed some of the same grievances discussed by the two men atthe time of the "cooler incident."Afterwards Rothschild told Faulks to call theplant the next day about 1 p.m. to find out what time he should report back. Faulksagreed and went home.Faulks testified that he telephoned at 1 o'clock as he hadbeen instructed.He talked to Foreman Jones who told him that he would not beneeded at the plant during the remainder of the week and that he should call in thefollowing Monday.Instead of calling in by telephone Faulks visited the plant andsaw Rothschild.At that time he asked Rothschild when was he going to put Faulksback to work. Faulks testified that Rothschild replied "I don't know.I am full upnow."According to Faulks he observed employees with less seniority doing thesame kind of work that he formerly had done which,Faulks asserted,was contraryto the union contract requirement that seniority be followed with respect to the plantlayoffs.Faulks did not return to work at the Respondent's plant until April 7, 1965,as discussed more fully below.I credit Rothschild's testimony over that of Faulksand find that Faulks,when he reported for work on July 28 was given a 3-day sus-pension for his failure to call in and report his absence from work on Monday, andthereafter was laid off indefinitely after a replacement was hired.Richard Kintzle, employed by Respondent in the beef cooler, credibly testified thatin November 1964.at the regular union meeting the members of Local 28 employedatRespondent'splant decided to raise their union dues in order to assist FrankFaulks, "and they all agreed to it up there,but when they got back to the plant, itdidn't work that way."One day after the union meeting killroom foreman JohnNovak came into the plant waving three or four $1 bills and asked whether thecooler gang employees were going to donate to Faulks.Thereafter Novak and'Otto Sutej,another cooler employee, got into an argument after Novak had wavedthe bills and asked the cooler gang whether they were going to make the donation.Sutej told Novak he would give his money to whom he pleased, whereupon an argu-ment followed.Kintzle also testified to an incident that occurred in July 1964,shortly before Faulks was laid off.At that time Kintzle was talking to Novakabout Faulks and Novak told Kintzle that Ruben William and Faulks had been"troublemakers"while employed at the Cudahy Packing Company'sOmaha plant.Kintzle testified that Novak said that Cudahy had gotten rid of three colored fel-lows, and that Novak also stated that"they [presumably referring to the Respond-ent] probably would get rid of Frank,Mr. Faulks." Sutej,who was employed bythe Respondent in July 1964 but was in layoff status at the time of the hearing,credibly testified that Novak entered the cooler waving two or three$1bills in hishand and said "Say,you guys, you want to do your fair share to the S.O.B.nigger?"Sutej answered that he would give his money to whomever he wished.He furthertestified that Novak continued to repeat the same remark and made "a joking mock-ery out of our intentions."No Negro employees were present at the time. Sutejthereafter complained to Plant Manager Moritz and asked him "to tell the kill floorforeman to stop the harassment."Moritz testified that Sutej complained to himabout Novak'smisconduct.He told Novak to stay out of the cooler and that "anypersonal opinions he had about anything did not belong in the plant."Moritz didnot recall Sutej making any reference to Novak's statement about an "S.O B. nig-ger."In this connection the parties stipulated that Novak was the foreman in thekillroom department and exercised supervisory authority within the meaning of theAct insofar as the kill floor department is concerned. B. ROTHSCHILD & COMPANY, ETC.363Kintzle alsocredibly testified that after he was called back to work after a layoffabout November 20, 1964, he observed "a piece of paper up in the office."He hadpreviouslybeentold by Novak, whom he encountered in the lunchroom, that thepaper was in the office and Novak said "they had a petition up in the office, that thefellows said they weren't going to pay union dues to Mr. Faulks. I asked if I couldsee it andhe said to go up to the office."Kintzle thereupon went to the office andasked FrancesIngersoll,the Respondent's bookkeeper, if he could see the paper andshe gaveit to him.Kintzleexaminedthe paper and noted that there were 25 or 30names on thesheet which was a yellow, legal-size tablet containing no printing.Thereafter he signed the petition and returned to work.Kintzle also testified thatin additionto Novak a number of employees told him that the petition was in theoffice.He did not know who prepared the petition nor who carried it to the officenor how long it remained there.Teddy Lee Diller, employed by the Respondent from April 6 to November 27,1964, in the killroom under Foreman Novak credibly testified that he madea motionat the November 1964 unionmeeting inan effort to help Frank Faulks. The motionprovided that the Union donate money to Faulks, the money to be raised by anincrease in the uniondues to $10.The motion was seconded and carried unani-mously.However, beforethe "assessment" became effective, the plant closed onFriday,November 27, and Diller was laid off.The plant did not reopen untilDecember and he testified that no dues were taken out of his pay because he did notwork in December. Diller further, testified that about the time the notice of increasein uniondues was posted on a bulletin board in the plant many employees com-plainedabout the raisein dues, andasserted that they did not know anything aboutthe increase.Diller stated that these men who complained had not attended theunion meetingheld in November.Because ofhis layoff, he had no knowledge ofthe petition to rescind the action taken with respect to the increasein union dues.PlantManager Moritz testified that there was a "lot of conversation" and "tur-moil" amongthe menconcerningthe proposed dues increase.They told Moritz andFrancesIngersollthat they did not want their dues increased.Moritz told theemployees that he was powerless to do anything about it as this was aunion mat-ter which they had to decideamongthemselves.He further testified that he sawthe petition in the office on the desk.He had no knowledge as to who brought it inbut was certain that it was not prepared by Rothschild or by Frances Ingersoll orany other clerical.Itwas his belief that thepetitionremained on thedesk nearIngersoll'sdesk about a day.Bernard Rothschild likewise testified that he heard about the petition throughconversations"with the boys" while having coffee in the lunchroom.A few employ-ees told himthat they did not want any money taken out of their pay. Rothschildtold these employees he had nothing to do with the matter and that they shouldtake it up with the Union.He also testified that he saw the petition one day whileon his way home but did not pay much attention to it.He had no knowledge as towho brought the petition to the office nor as to what happened to it.Management,according to Rothschild, did not advise the employees what to do with respect totheir objection to the dues increase, nor did it prepare the petition either directly orindirectly, or circulate it.According to the credited testimony of Frederick S. Cassman, attorney for theRespondent, the plant apparently closed downagain inDecember 1964 and did notreopen untilthe first or second week in April 1965.On or about March 30, 1965,the Respondent, on the advice of Cassman, wrote Frank Faulks advising him thatthe Respondent intended to begin its slaughter operations on or about April 5, 1965.The letter also stated:This notice is given you as a former employee, according to the seniority pro-visions of the labor agreement in effect between the Company and the Union.You are being recalled to work and to be re-assigned to your former job. Ifyou can, or cannot report for work on Wednesday, April 7, 1965, please notifythe Company by Monday, April 5, 1965.Pursuant to the above-quoted notice Faulks returned to his old job at the Respond-ent's plant on April 7, 1965, and was working on the same job at the time of thehearing.Concluding FindingsThe Respondentasserts asits affirmative defense that Faulks was laid off becauseof his frequenttardinessand the further fact that his performance on the job wasbelow standard; i.e., he was slow in performing his work.The Respondent dis-claims any responsibility for Novaks' statement about Faulks,contendingthat the 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact Novak demonstrated racial prejudice toward Faulks should not be attributed tothe Respondent. In this connection the Respondent asserts that it has hired peopleof different races over the years that it has been in business and that Novak's per-sonalviews should play no part in the determination as to whether Faulks' dischargeviolated the Act.5 In further support of its position the Respondent points out thatthe one incident relied on by the General Counsel occurred over a month priorto Faulks' layoff. It contends that this incident could have been the motivating fac-tor in Faulks' layoff as urged by the General Counsel. It asserts that other employ-ees presented similar grievances to management without any reprisalsIt also con-tends that by the end of July the grievances presented by Faulks had been correctedas the testimony of Faulks' and other witnesses reveal.The General Counsel argues that the Respondent discharged Faulks because ofhis energetic manner in presenting the grievances to management. In support of itsposition theGeneral Counsel urges that although the initial "cooler incident"occurred on June 12, 1964, Faulks reiterated the grievances when he reported forwork on July 29The General Counsel asserts that when Faulks again brought theworking conditions to Rothschild's attention that this action on his part constitutedthe "straw that broke the camel's back."As to the petition, the Geneial Counselcontends that the Respondent was responsible for its circulation and thereby vio-lated the Act.He relies on the fact that many employees signed the petition inthe office near the bookkeeper's desk where it lay for about a dayThe GeneralCounsel also relies on testimony of Kintzle that he was told by Foreman Novakthat the petition was in the office where Kintzle later signed it.The General Counselalso points to the fact that Foreman Novak was so interested in the question as towhether or not the dues which Local 28 sought to increase for Faulks' benefit wouldbe paid, that he engaged in the reprehensible conduct described above. In sum,the General Counsel urges that because of the foregoing the Respondent wa's respon-sible for the petition and that its alleged misconduct constituted a violation ofSection 8(a)(1).The argument that Frank Faulks was discharged because of his energetic pressingof grievances in the plant is not tenable. It is undisputed that when Faulks returnedto work after being off with his back injury, after the June 12 cooler incident whichthe General Counsel urges was the motivating reason for Faulks' discharge, Faulksworked for more than a month without eventThe testimony of Rothschild andKintzle clearly shows that the grievances that were pressed by Faulks were quicklyadjusted by the RespondentKintzle testified that all the grievances were adjustedby the last of June and before the end of July.He stated that when Faulks returnedto the plant after his back injury ". . . we were getting our [lunch and coffee] breakslike we should."Accordingly, it seems clear that there was no reason for Faulks tohave restated the grievances on July 29 as he testified because at that time they hadbeen adjusted.Although it is apparent that Bernard Rothschild became angered inthe course of the discussion on June 12 at the cooler, it seems equally apparent thathis anger at Faulks was not the motivating cause for Faulks' subsequent layoff.Asfound above, Rothschild became angered when Faulks interfered with the produc-tion of the cooler gang by stopping them from work while he discussed the griev-ances with Rothschild.Faulks himself testified that Rothschild talked to him in "anormal tone of voice" when Faulks initiated the discussion of the grievances priorto their trip to the cooler and that Rothschild displayed no anger toward him prior tothe cooler incident.A fair conclusion from all of the evidence is that Faulks was far from being a sat-isfactory employee.It is clearfrom the record that Faulks' performance whileassigned to the stamping of beef as well as his work as a member of the cooler gangdid not measure up to the Respondent's standard.Both Rothschild and Moritzreceived complaints from men in the gang concerning Faulks.Commencing aboutthe middle of May until the time of the "cooler incident" in June a number of com-plaintswere received from the men. In this regard Emil Garsche, a member ofLocal 28 and a longtime employee of the Respondent who worked in the cooler,during the aforementioned period, credibly testified that Faulks "kind of held up thegang."He also testified that while branding, Faulks "could never get the job doneB Although Foreman Novak's use of a racial epithet in his reference to Faulks while inthe cooler was inexcusable and reflected racial intolerance,I agree with Respondent'sposition that it should not be considered by me in reaching a determination as to whether-Faulks' layoff was violative of the Act. B. ROTHSCHILD& COMPANY, ETC.365.right," and was slow in "pulling shrouds and pins" 6 from beef carcasses.Roger E.Nixon, who likewise was a member of Local 28 and worked in the cooler during theaforementioned period, also made a number of complaints to President Rothschild,Plant Manager Moritz, and Foreman Jones about Faulks.Nixon credibly testified-that Faulks did not work fast enough in the cooler. Frank Fila, who likewise was amember of Local 28 and a longtime employee of the Respondent who worked in thebeef coolers during the period in question, substantially corroborated the testimonyof Garsche and Nixon concerning Faulks' performance.Fila credibly testified thathe likewise complained to Rothschild, Moritz, and Jones about Faulks.He alsotestified that Faulks was "slow all the way around, no matter what job."He testi-fied that Faulks "will pull less pins, less shrouds and do less stamping all the wayaround slower."Rothschild testified that prior to the layoff he warned Faulks abouthis slowness in performing his duties and once caught him in the lunchroom whenhe was not authorized to take a "break." It is apparent to me that Faulks did notmeasure up to the minimum standard of performance required of cooler employeesduring the aforesaid period.This is further demonstrated by credible evidence thatFaulks was tardy about 13 times during the 3-month period commencing in Apriland ending in July.During the period of about a month after Faulks returned towork in June from sick leave until his termination in July, Moritz credibly testifiedthat Faulks arrived late for work on five occasions. In the absence of any evidenceof antiunion bias on the part of the Respondent and the fact that the motivatingfactor for the layoff urged by the General Counsel occurred at least a month beforeFaulks' termination, I find and conclude that Faulks' habit of frequent lateness dur-ing the 3-month period when viewed in conjunction with his poor on-the-job per-'formance during the same period afforded a justification for his layoff by the'Respondent.The argument that the record contains evidence that on occasionsother employees were late for work and management had received complaints aboutseveral other cooler employees without taking disciplinary action against them, doesnot preclude the determination I have reached.Accordingly, I am not persuaded on the basis of careful consideration of the recordas a whole that the General Counsel has sustained his burden of proving, by a pre-ponderance of the evidence, that the Respondent discharged Frank Faulks becauseof his vigorous pressing of union grievances or because of any other union activitieson his part. I therefore shall recommend that this allegation of the complaint bedismissed.7The complaint alleges that on or about December 15, 1964, the Respondent throughits killroom supervisor, John Novak, and its bookkeeper, Frances Ingersoll, fosteredand permitted the circulation of a petition among its employees at the plant to revokean increase in the union's dues and that such action on the part of the Respondentconstituted a violation of Section 8(a)(1) of the Act.Although there is testimonythat the petition referred to in the complaint was circulated among the Respondent'semployees the evidence shows that most of the employees signed the aforesaid peti-tion while it lay on a desk in the bookkeeper's office.Although both Plant ManagerMoritz and President Rothschild saw the petition while it was in the office for a periodof about 1 day, both testified that they had no knowledge as to who prepared thepetition and that they were certain that it was not prepared by the bookkeeper or byany other clerical employee or by any member of management at the Respondent'splant.Although Kintzle testified that Novak told him that a petition was in theoffice, there is no direct evidence that the Respondent fostered or permitted thecirculation of the petition.There likewise is no evidence that the Respondent knewthe identity of the employees who sponsored or instigated the petition or participatedin its preparation and circulation.In this respect it also is noteworthy that theRespondent had demonstrated no antiunion bias; indeed, it had recognized andentered into a contractual relationship with Local 28. In my opinion the fact thatNovak called to Kintzle's attention the existence of the petition in the office wherethe bookkeeper was located, standing alone, is insufficient to warrant a finding thatthe Respondent promoted or fostered the petition.e Garsche explained that shrouds or cloths are placed on sides of beef on the kill floorby the use of pins, prior to the beef being transported to the cooler, in order to give ita smooth surface.A shroud remains on the beef until the following morning when it ispulled by the simple operation of removing two pins.7 SeeSanta Clara Lemon Association,116 NLRB 44, 45;Stearns-Roger MfgCo., 134NLRB 172;Pathe Laboratories, Inc.,141 NLRB 1290. See also J. B.Guedrs, Sr., d/b/aNorthaide Electric Company,151 NLRB 34. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the circumstances set forth above, I am also not persuaded that the GeneralCounsel has sustained his burden of proving by a preponderance of the evidencethat the Respondent fostered and permitted the circulation of the petition among itsemployees to revoke an increase in the Union's dues. I therefore shall recommendthat this allegation of the complaint likewise be dismissed .8Upon the basis of the foregoing findings of fact and upon the entire record in thecase,I reach the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Amalgamated Meat Cutters & Butcher Workmen of North America, Local No.28, is a labor organization within the meaning of Section 2(5) of the Act.3.The Respondent did not interfere with, restrain, or coerce its employees in theexerciseof their rights under Section 7 of the Act by fostering and permitting thecirculation of a petition among its employees to revoke an increase in the union'sdues in violation of Section 8 (a)( 1 ) of the Act, as set forth in section III, above.The Respondent did not discharge or refuse to reinstate Frank Faulks in violation ofSection 8(a)(3) and (1) of the Act, as set forth in section III, above.RECOMMENDED ORDERHaving found and concluded that the Respondent has not engaged in any unfairlabor practices in violation of the Act, it is therefore recommended that the com-plaint in this matter be dismissed in its entirety.8 SeeUnion Screw Produot8,78 NLRB 1107,1108.See alsoTennesseeCoachCompany,84 NLRB 703, 736.Burnup and Sims, Inc.andRobert J. Davis.Case No. 12-CA-2156.March 4,1966SUPPLEMENTAL DECISION AND ORDEROn June 25, 1962, the National Labor Relations Board issued aDecision and Order in the above-entitled case, finding that theRespondent had discriminated against certain named employees inviolation of Section 8(a) (1) and (3) of the National Labor RelationsAct, as amended..The Board's Order directed,inter aiia,that theRespondent offer immediate and full reinstatement to two employeesand make them whole for any loss of pay suffered by reason ofRespondent's discrimination against them.On November 9, 1964, the United States Supreme Court upheld theBoard's Order 2 and on January 18, 1965, the United States Court ofAppeals for the Fifth Circuit entered an amended decree enforcingin full the Board's Order, including the reinstatement and backpayprovisions.On April 7, 1965, the Regional Director for Region 12 issued andserved upon the parties a backpay specification and notice of hearingand issued an amendment to this specification on May 5, 1965. TheRespondent filed an answer thereto on May 11, 1965.Upon appro-1137 NLRB 766.8 N.L.R.B. v. Burnupand Sim8, Inc.,379 U.S. 21.157 NLRB No. 28.